Order entered August 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00431-CV

                           HOSSAIN BAGHVARDANI, Appellant

                                               V.

                                CARMEN WILSON, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-06562

                                           ORDER
       We GRANT appellant’s August 22, 2014 motion for an extension of time to file an

amended brief. Appellant shall file an amended brief on or before SEPTEMBER 15, 2014.

We caution appellant that no further extension of time will be granted.


                                                      /s/   ADA BROWN
                                                            JUSTICE